Dear Dr. Burch:
On behalf of the Board of Examiners, you have requested an opinion of the Attorney General regarding the method of giving license examinations to prospective licensees of the Board in Louisiana.
Your specific question is:
 Does the Board of Examiners have the authority, under existing statutory law, to utilize an examination given by the National Board of Chiropractic Examiners, said exam referred to as National Board IV, to fulfill the requirements imposed by Louisiana law, specifically, LSA-R.S. 37:2805 B. (1) (g). You also note that the use of National Board IV will be at the option of the licensee, i.e. he may use that test or be examined by the Board as is the present practice.
The pertinent statutory law reads as follows,
LSA-R.S. 37:2805 B.(1)(g)
 "Has passed a practical examination given and graded by the Louisiana Board of Chiropractic Examiners, with a score of at least seventy-five percent on each subject examined. Any applicant who fails to score at least seventy-five percent on one of the subjects may apply for one retake of the subject and shall be permitted to retake the examination on the subject upon payment of me appropriate fee."
As factual background you provide the following information:
      1. Two members of the Louisiana Board will be at the National Board IV exam and participate in giving that exam and grade the exam.
      2. That exam can be graded on a percentage basis thereby meeting the statutory requirement of a seventy-five percent passing grade.
      3. An applicant may retake the examination upon payment of a fee.
You further inform us that the National Board IV exam is a nationally uniform examination and is of the highest quality.
In light of the foregoing, it is the opinion of this office that the National Board exam, National Board IV may be given in lieu of the examination required by (g) above, at the option of the applicant. The National Board exam meets the following statutory requirements, i.e. it is given by Louisiana Board members, can be graded in order to provide a seventy-five percent minimum passing score and can be retaken by an applicant if that applicant fails to secure a passing grade. The examination is, of course, a practical examination in Chiropractic and therefore meets that core requirement.
We hope the foregoing has answered your question.
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
By: __________________________ JAMES M. ROSS Assistant Attorney General RPI/JMR:cwr